In an action to recover damages for the death of plaintiff’s intestate, caused by the alleged negligent operation of an automobile controlled by defendant, the defendant appeals from an order granting the plaintiff leave to examine the defendant before trial for the purpose of framing his complaint, and extending the plaintiff’s time to serve his complaint until twenty days after the completion of the examination. Order affirmed, with ten dollars costs and disbursements, examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.